Case: 10-51094     Document: 00511610640         Page: 1     Date Filed: 09/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 22, 2011
                                     No. 10-51094
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

GILDARDO BUSTAMANTE-OLAGUE, also known as Gilardo Bustamante,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:10-CR-1748-1


Before JONES, Chief Judge, and HAYNES and GRAVES, Circuit Judges.
PER CURIAM:*
        Gildardo Bustamante-Olague (Bustamante) pleaded guilty to one count of
illegal reentry. See 8 U.S.C. § 1326. The district court sentenced him to 57
months of imprisonment, within the guidelines range of imprisonment of 57 to
71 months. He argues that his within-guidelines sentence is greater than
necessary to satisfy the sentencing goals of 18 U.S.C. § 3553(a).
        When, as here, the district court imposes a sentence within a properly
calculated guidelines range, the sentence is entitled to a presumption of

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-51094    Document: 00511610640      Page: 2   Date Filed: 09/22/2011

                                  No. 10-51094

reasonableness. United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
Review is for abuse of discretion. Gall v. United States, 552 U.S. 38, 51-52
(2007).
      This court has rejected Bustamante’s argument that a prior conviction
should not be used to increase both the offense level and the criminal history
score, i.e., the double-counting argument. See, e.g., United States v. Duarte,
569 F.3d 528, 529-31 (5th Cir. 2009). This court has also rejected Bustamante’s
assertion that his illegal reentry was simply an international trespass. See, e.g.,
United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006).
      As Bustamante acknowledges, his fast-track argument is foreclosed. See
United States v. Gomez-Herrera, 523 F.3d 554, 562-64 (5th Cir. 2008). As for
Bustamante’s personal history and circumstances, he has not shown that any
irrelevant or improper factor was considered, that any relevant factor was not
considered, or that the court’s weighing of those factors was a “clear error of
judgment.” United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009), cert.
denied, 130 S. Ct. 1930 (2010).
      Bustamante’s disagreement with the court’s assessment of the referenced
factors is insufficient to rebut the presumption that the sentence is reasonable.
See Alonzo, 435 F.3d at 554.
      AFFIRMED.




                                        2